    Case 2:09-md-02047-EEF-JCW Document 22782 Filed 04/29/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                            *
 PRODUCTS LIABILITY LITIGATION                                  *
                                                                *           CIVIL ACTION
                                                                *
                                                                *            MDL NO. 2047
                                                                *
                                                                *           SECTION L (2)
 THIS DOCUMENT RELATES TO:                                      *
 Elizabeth Bennett, et al. v. Gebr. Knauf                       *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722               *


                                      ORDER & REASONS


       Pending before the Court is Defendants’ Reurged Motion to Dismiss Claims Asserted by

Vashti Alethia Locke-Esberry Under Rule 37. R. Doc. 22707. Plaintiff has not filed an opposition.

Having considered the arguments and the applicable law, the Court now rules as follows.

       I.      BACKGROUND

       From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,

and the breaking down of appliances and electrical devices in their homes. See In re Chinese-

Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.

       These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,
    Case 2:09-md-02047-EEF-JCW Document 22782 Filed 04/29/20 Page 2 of 7



and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and

liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants

       The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),

advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.

       The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in
                                                  2
    Case 2:09-md-02047-EEF-JCW Document 22782 Filed 04/29/20 Page 3 of 7



favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

         Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.         At the Court’s urging, the

parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf

Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion.

         B. The Bennett Class Action

         The instant matter is a class action filed on November 13, 2014 by Elizabeth Bennett in the

Northern District of Alabama. Ms. Bennet raised claim on her own behalf and on the behalf of a

nationwide class of similarly situated homeowners who allegedly suffered damages due to the

presence of defective Chinese drywall in their homes. The plaintiffs raised claims against the

Knauf entities for negligence, negligence per se, strict liability, breach of express and/or implied
                                                  3
    Case 2:09-md-02047-EEF-JCW Document 22782 Filed 04/29/20 Page 4 of 7



warranty, redhibition, violations of the Louisiana Products Liability Act, private nuisance,

negligent discharge of a corrosive substance, unjust enrichment, violations of consumer protection

laws, and equitable and injunctive relief and medical monitoring with respect to the alleged

manufacture of defective Chinese drywall. In January 2015, the Judicial Panel on Multidistr ict

Litigation transferred the case to the Eastern District of Louisiana and consolidated it with the In

re Chinese Manufactured Drywall Liability Litigation, MLD 09-2047, currently pending before

this Court. Discovery proceed with this batch regarding the nature and basis of the individua l

claims.

          II.   PENDING MOTION

          After discovery was well underway, the Knauf Defendants began to file dispositive

motions targeting the claims of several individual plaintiffs, including Ms. Locke-Esberry. Ms.

Locke-Esberry’s claims arise out of the alleged presence of Chinese drywall in her property located

at 962 SW Haas Avenue, Port St. Lucie, Florida 34953. Despite owning property in Florida, Ms.

Locke-Esberry lives in Silver Springs, Maryland.

          On November 25, 2019, Defendants filed a motion to dismiss Ms. Locke-Esberry’s claim

under Rule 37 or, alternatively, sanctions, because Ms. Locke-Esberry had allegedly failed to

facilitate the inspection of the property on two occasions and had frustrated attempts to take her

deposition. R. Doc. 22375. In particular, Defendants explained that a property inspection was

originally scheduled for June 19, 2019, but “at the confirmed time . . . Locke-Esberry was not

present to provide access to the Property, nor was a representative on her behalf available.” R.

Doc. 22375-1 at 4. The inspection was rescheduled for July 24, 2019, but Plaintiff’s counsel

cancelled the inspection on July 23, 2019. R. Doc. 22375-1 at 4. Defendants further explained that

they have been unable to successfully depose Ms. Locke-Esberry. A deposition originally
                                                 4
    Case 2:09-md-02047-EEF-JCW Document 22782 Filed 04/29/20 Page 5 of 7



scheduled for August 5, 2019 was cancelled by Plaintiff’s counsel before it began, and during a

second deposition in Maryland on September 5, 2019, Ms. Locke-Esberry forgot her reading

glasses and was unable to review any documents. R. Doc. 22375-1 at 5. The deposition was

accordingly aborted. No further inspections or depositions have been scheduled and the

Defendants filed a motion to dismiss the claim.

       The Court heard oral argument on the motion on January 22, 2020 and took the matter

under advisement. R. Doc. 22524. On March 10, 2020, the Court issued an Order and Reasons

granting Defendants’ motion in part over Ms. Locke-Esberry’s objection. R. Doc. 22624.

Specifically, the Court declined to dismiss the case entirely but ordered the parties to schedule

another property inspection and deposition within one months of the Order’s issuance at Plaintiff’s

cost. R. Doc. 22624 at 7–8.

       Defendants filed the instant reurged motion on April 13, 2020. R. Doc. 22707. Defendants

argue that dismissal is now appropriate because a month has passed since the Court’s previous

Order was entered and Ms. Locke-Esberry has to date failed to organize the deposition and

inspection as ordered by the Court or even respond to Defendants’ emails regarding the matter. R.

Doc. 22707-1 at 6. Defendants characterize Ms. Locke-Esberry’s behavior as willful and argue

that dismissal is “not excessive under the circumstances [as it will] ensure compliance with the

rules, and will deter future violations by other plaintiffs in this action.” R. Doc. 22707-1 at 7.

Moreover, Defendants argue that Ms. Locke-Esberry’s behavior has made it impossible for

Defendants to learn the facts necessary to fairly defend themselves against her claims. R. Doc.

22702-1 at 7. As mentioned above, no response was filed by the Plaintiff.




                                                  5
    Case 2:09-md-02047-EEF-JCW Document 22782 Filed 04/29/20 Page 6 of 7



       III.    LAW & DISCUSSION

       Rule 37 authorizes courts to sanction parties that fail to comply with a court order or

otherwise adequately participate in the discovery process. Fed. R. Civ. P. 37. In the Fifth Circuit,

courts must consider whether the sanction furthers Rule 37’s important goal of punishing

misbehaving parties and deterring similar conduct in the future. Chilcutt v. United States, 4 F.3d

1313, 1321 (5th Cir. 1993). Sanctions available to the Court include the dismissal of the action, in

whole or in part. Fed. R. Civ. P. 37(b)(2)(a). Additionally, Rule 41 permits a court, upon a

defendant’s motion, to dismiss an action or claim “[i]f the plaintiff fails to prosecute or comply

with these rules or a court order.” Fed. R. Civ. P. 41(b). However, dismissal is a particularly harsh

sanction “only to be applied in extreme circumstances.” Batson v. Neal Spelce Assocs., Inc., 765

F.2d 511, 515 (5th Cir. 1985). Accordingly, dismissal is appropriate only where the record clearly

reflects delay or contumacious conduct resulting from willfulness or bad faith, but not when the

neglect is attributable to the attorney, rather than the plaintiff himself, or when a less dramatic

sanction would produce the desired deterrent effect. United States v. $49,000 Currency, 330 F.3d

371, 376 (5th Cir. 2003). In considering whether dismissal is appropriate, courts may also consider

“the degree of actual prejudice to the defendant.” Rogers v. Kroger Co., 669 F.2d 317, 320 (5th

Cir. 1982).

       The Court concludes that the circumstances here warrant dismissal with prejudice. Ms.

Locke-Esberry’s multiple failures to allow her property to be inspected and her deposition to

successfully take place have significantly frustrated Defendants’ ability to learn the facts necessary

to defend the case. Although the Court was willing to excuse this behavior and allow Ms. Locke-

Esberry another opportunity        to partake in discovery,       she has subsequently       ignored

communications from Defendants seeking to arrange an inspection and deposition. R. Docs.
                                                  6
    Case 2:09-md-02047-EEF-JCW Document 22782 Filed 04/29/20 Page 7 of 7



22707-2, 22707-3. In doing so, she has directly ignored an order from this Court instructing the

parties to arrange alternative inspection and deposition dates by April 10, 2020. Further, Ms.

Locke-Esberry failed to timely file an opposition to Defendants’ motion seeing dismissal of her

claims. Nothing about her actions suggest that a further extension of time to facilitate the necessary

discovery would produce a different result, and even if the Court were to do so, it would risk

delaying the resolution of the other claims remaining in this litigation, which have been active for

six years and are poised to be remanded. Having already attempted to resolve the issue by imposing

other sanctions, the Court now concludes that dismissal with prejudice is the only sanction

reasonably likely to achieve the desired deterrent effect of Rule 37.

       V. CONCLUSION

       Considering the foregoing,

       IT IS ORDERED that Defendants’ Reurged Motion for Dismiss Claims Asserted by

Vashti Alethia Locke-Esberry Under Rule 37, R. Doc. 22707, is GRANTED, and Plaintiff’s action

is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana this 29th day of April, 2020.



                                                                ___________________________
                                                                         Eldon E. Fallon
                                                                   United States District Judge




                                                  7
